Browne, Justice, delivered the opinion of the Court: This was an action of trespass on the case brought in the Cook Circuit Court. The judgment in that Court was rendered in favor of the plaintiffs below, and is now brought to this Court by appeal. The only objection raised by the appellants in this cause, is, that the judgment rendered in this cause, was rendered by a tribunal acting without the authority of law. The statute fixing the time and place for holding Courts, passed 2d March, 1839, changed the term of the Cook Circuit Court, from the first Monday in March, to April. It has been decided by all American courts, that statutes take effect from their passage, when no time is fixed, and this is now the settled rule.(1) It was so decided in the Circuit Court of the United States for the district of Massachusetts, in the case of the brig Ann;(2) and it cannot be admitted in this country, that a statute shall by any fiction or relation, have any effect before it was actually passed. As the law fixing the first Monday in March for the Cook Circuit Court, was repealed, the proceedings were coram non judice. The judgment of the Circuit Court is reversed with costs, and the cause remanded to be tried over again. Judgment reversed.   7 Wheat. 104.    Gallison 62.